Exhibit 10.2

GOLDEN STAR RESOURCES LTD.

SECOND AMENDED AND RESTATED 1997 STOCK OPTION PLAN

(Effective Date of Amendment April 8, 2004)

 

1. PURPOSE

 

1.1 The purpose of the 1997 Stock Option Plan (the “Plan”) is to advance the
interests of Golden Star Resources Ltd. (the “Corporation”) by encouraging
equity participation in the Corporation by selected key employees, consultants
and directors of the Corporation or subsidiaries of the Corporation through the
acquisition of common shares without par value (“Shares”) in the Corporation.
Any reference herein to the Corporation or any subsidiary of the Corporation
shall be deemed to refer to any predecessor or successor corporation thereto.

It is the further purpose of this Plan to permit the granting of awards that
will constitute performance-based compensation for certain executive officers,
as described in section 162(m) of the United States Internal Revenue Code of
1986, as amended (the “Code”), and regulations promulgated thereunder.

As of the effective date of the Plan, the 1992 Employees’ Stock Option Plan and
the 1992 Non-Discretionary Directors’ Stock Option Plan (collectively, the “1992
Plans”) will be terminated subject to the assumption under the Plan of
outstanding options granted under the 1992 Plans.

 

2. ADMINISTRATION OF THE PLAN

 

2.1

The Plan will be administered by a specifically designated independent committee
(“Independent Committee”) of the Board of Directors of the Corporation (the
“Board of Directors”), except that with respect to options granted to
non-employee directors of the Corporation, the Board of Directors shall serve as
the Committee, and, where applicable, any reference herein to the Independent
Committee shall be deemed to refer to the Board of Directors. The Independent
Committee shall consist of such two or more directors of the Corporation as the
Board of Directors may designate from time to time, all of whom shall be and
remain directors of the Corporation. To the extent necessary to comply with Code
section 162(m) or Rule 16b-3 under the Securities Exchange Act of 1934 (the
“Exchange Act”), as amended (“Rule 16b-3”), each member of the Independent
Committee shall be intended to be an “outside director” within the meaning of
Code section 162(m) or a “non-employee director” within the meaning of Rule
16b-3. The Independent Committee is authorized to interpret and to implement the
Plan and all Plan agreements and may from time to time amend or rescind rules
and regulations required for carrying out the Plan. The Independent Committee
shall have the authority to exercise all of the powers granted to it under the
Plan, to make any determination necessary or advisable in administering the Plan
and to correct any defect, supply any omission and reconcile any

 

1



--------------------------------------------------------------------------------

 

inconsistency in the Plan. Any such interpretation or construction of any
provision of the Plan shall be final and conclusive. Notwithstanding the
foregoing, the Board of Directors may resolve to administer the Plan with
respect to all of the Plan or certain participants and/or awards made or to be
made under the Plan. To the extent that the Board of Directors determines to
administer the Plan, all references herein to the Independent Committee shall be
deemed to refer to the Board of Directors.

All administrative costs of the Plan shall be paid by the Corporation. No member
of the Independent Committee shall be liable for any action or determination
made in good faith with respect to the Plan or any option granted under it.

 

3. PARTICIPATION

 

3.1 Options may be granted under the Plan to persons who are directors or key
employees (including officers, whether or not directors, and part-time
employees) of, or independent consultants to, the Corporation or any of its
subsidiaries who, by the nature of their positions or jobs, are in the opinion
of the Independent Committee in a position to contribute to the success of the
Corporation or any of its subsidiaries or who, by virtue of their length of
service to the Corporation or to any of its subsidiaries are, in the opinion of
the Independent Committee, worthy of special recognition. Designation of a
participant in any year shall not require the designation of such person to
receive an option in any other year. The Independent Committee shall consider
such factors as it deems pertinent in selecting participants and in determining
the amount and terms of their respective options.

 

3.2 Subject to applicable regulatory approval, options may also be granted under
the Plan in exchange for outstanding options granted by the Corporation, whether
such outstanding options are granted under the Plan, under any other stock
option plan of the Corporation or under any stock option agreement with the
Corporation. Options granted under the 1992 Plans which are outstanding upon the
effectiveness of the Plan will be assumed and will be deemed to be governed by
the Plan as of such date.

 

3.3 Options may also be granted under the Plan in substitution for outstanding
options of another corporation in connection with a plan of arrangement,
amalgamation, merger, consolidation, acquisition of property or shares, or other
reorganization between or involving such other corporation and the Corporation
or any of its subsidiaries.

 

4. NUMBER OF SHARES RESERVED UNDER THE PLAN

 

4.1 The number of Shares reserved for issuance under the Plan is limited as
follows:

 

  (a) the maximum number of Shares issuable pursuant to the exercise of options
granted under the Plan shall be 15,000,000 (including such number of Shares
issuable upon exercise of options granted under the 1992 Plan as of the
effective date of the Plan) provided, however, if, after the effective date of
the Plan, any Shares covered by an option granted under the Plan, or to which
such an option relates, are forfeited, or if an option has expired, terminated
or been cancelled for any reason whatsoever (other than by reason of exercise),
then the Shares covered by such option shall again be, or shall become, Shares
with respect to which options may be granted hereunder;

 

2



--------------------------------------------------------------------------------

  (b) the number of Shares that may be reserved from time to time under the Plan
for issuance to Insiders (as defined below) of the Corporation shall be limited
to that number which is equal to the difference between (i) 10% of the
outstanding number of Shares from time to time, and (ii) the number of Shares
that are reserved for issuance to Insiders pursuant to stock options granted
under other stock option plans or arrangements of the Corporation;

 

  (c) the total number of Shares issuable within any one-year period to all
Insiders of the Corporation pursuant to the exercise of vested options granted
under the Plan or pursuant to any other share compensation arrangements of the
Corporation shall not exceed 10% of the Outstanding Issue;

 

  (d) the total number of Shares reserved for issuance to any one optionee
pursuant to options granted under the Plan or other stock option plans or
arrangements of the Corporation shall not exceed 5% of the outstanding number of
Shares from time to time; and

 

  (e) the total number of Shares issuable within any one-year period to an
Insider and, if applicable, such Insider’s “associates” (as defined under the
Securities Act (Ontario) pursuant to the exercise of vested options granted
under the Plan or any other share compensation arrangements of the Corporation
shall not exceed 5% of the Outstanding Issue.

“Insiders” has the meaning set forth in the Toronto Stock Exchange’s policy
issued March 22, 1994 entitled “Employee Stock Option and Stock Purchase Plans,
Options for Services and Related Matters.”

“Outstanding Issue”, for the purposes of the Plan, is determined on the basis of
the number of Shares that are outstanding immediately prior to the Shares
issuance in question, excluding Shares issued pursuant to the Plan or the
Corporation’s other share compensation arrangements over the preceding one-year
period. The maximum number of Shares set forth in Section 4.1(a) shall be
appropriately adjusted in the event of any subdivision or consolidation of the
Shares or in the discretion of the Independent Committee, to reflect any other
corporate event or change in the Shares.

 

5. NUMBER OF OPTIONED SHARES PER OPTIONEE

 

5.1 Subject to Section 4.1 hereof, the maximum number of Shares subject to
options granted to any one participant under the Plan in any one calendar year
shall not exceed 400,000 (subject to adjustment in the event of any subdivision
or consolidation of the Shares). Subject to these limitations, however, the
determination regarding the number of optioned Shares that may be granted to
each optionee pursuant to an option will be made by the Independent Committee
and will take into consideration the optionee’s present and potential
contribution to the success of the Corporation.

 

3



--------------------------------------------------------------------------------

6. PRICE

 

6.1 The exercise price per optioned Share shall be determined by the Independent
Committee at the time the option is granted, but such price shall not be less
than the fair market value per Share on the date of grant. For the purposes of
the Plan, “fair market value” per Share shall mean the closing price of the
Shares on the stock exchange or other market on which the Shares principally
traded on the day immediately preceding the date of grant.

 

7. EXERCISE OF OPTIONS

 

7.1 The period during which an option may be exercised (the “Option Period”)
shall be determined by the Independent Committee at the time the option is
granted and may be up to 10 years from the date the option is granted, except as
the same may be reduced pursuant to the provisions of Sections 8 and 9 hereof.

 

7.2 In order to ensure that the Corporation will receive the benefits
contemplated in exchange for the options granted hereunder, no option shall be
exercisable until it has vested. The vesting schedule for each option shall be
specified in an option agreement as provided for in Section 12 hereof; provided,
however, that the Independent Committee shall have the right with respect to any
one or more optionees to accelerate the time at which an option may be
exercised. Notwithstanding the foregoing provisions of this Section 7.2, if
there is a Change of Control, as defined below, then all options outstanding
shall become immediately exercisable.

For purposes of this Plan, a “Change of Control” shall mean the occurrence of
any of the following: (i) the sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Corporation to any “person” or “group” (as such terms
are used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), (ii) any person
or group, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the voting stock of the Corporation, including by way of merger, consolidation
or otherwise or (iii) during any period of two consecutive years, individuals
who at the beginning of such period constituted the Board of Directors (together
with any new directors whose election by such Board of Directors whose
nomination for election by the shareholders of the Corporation was approved by a
vote of a majority of the directors of the Corporation, then still in office,
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors, then in office.

 

4



--------------------------------------------------------------------------------

7.3 Options shall be exercisable, either all or in part, at any time after
vesting. If less than all of the Shares included in the vested portion of any
option are purchased, the remainder may be purchased, subject to the option’s
terms, at any subsequent time prior to the expiration of the Option Period.

 

7.4 Except as set forth in Sections 8 and 9 hereof, no option may be exercised
unless the optionee is at the time of such exercise an employee or director of,
or consultant to, the Corporation or any of its subsidiaries and shall have
continuously served in any one or more of such capacities since the grant of the
option. Absence on leave, with the approval of the Independent Committee, shall
not be considered an interruption of service for any purpose of the Plan.

 

7.5 The exercise of any option will be contingent upon receipt by the
Corporation of payment for the full purchase price of the Shares being purchased
in cash by way of certified cheque or bank draft or by way of proceeds of any
loan made by the Corporation to the optionee pursuant to Section 10 hereof. No
optionee or his or her legal representatives, legatees or distributees will be,
or will be deemed to be, a holder of any Shares subject to an option under the
Plan, unless and until certificates for such Shares are issued to him, her or
them under the terms of the Plan.

 

7.6 No option granted under the Plan shall be an “incentive stock option” within
the meaning of Code section 422.

 

8. TERMINATION OF EMPLOYMENT

 

8.1 If an optionee ceases to be employed by, or provide services to, the
Corporation or any of its subsidiaries for any reason (other than death), or
shall receive notice from the Corporation or any of its subsidiaries of the
termination of his or her employment or services (such optionee being referred
to in this Section 8.1 as a “Former Optionee”), the Former Optionee may only
exercise each option held, to the extent that it has vested and not been
exercised before such termination, until the earlier of:

 

  (a) the date which is 30 days after the Former Optionee ceased to be employed
by, or provide services to, the Corporation or any of its subsidiaries; and

 

  (b) the expiry of the Option Period for the option (the “Option Expiry Date”);

provided, however, that:

 

  (c) if the Former Optionee was a director of the Corporation or any of its
subsidiaries, each option held will continue to be exercisable until the earlier
of:

 

  (i) the date which is 12 months after the Former Optionee ceases to be such a
director for any reason (other than death), and

 

  (ii) the Option Expiry Date, and

 

5



--------------------------------------------------------------------------------

  (d) each option held may continue to be exercisable for such longer period
than that provided for in this Section 8.1 if and as may be determined by the
Independent Committee and any such determination by the Independent Committee
may be made retroactively effective in order to reinstate the effectiveness of
an option held by a Former Optionee that is otherwise rendered unexercisable
pursuant to the other provisions of this Section 8.1; provided, however, that
any such determination by the Independent Committee shall be subject to the
following:

 

  (i) such determination shall be made within three months after the date that
the Former Optionee ceased to be employed by, or provide services to, the
Corporation or any of its subsidiaries;

 

  (ii) such determination shall be subject to applicable regulatory approvals;
and

 

  (iii) such longer exercise period determined by the Independent Committee for
any option shall not extend beyond the Option Expiry Date for such option.

 

9. DEATH OF OPTIONEE

 

9.1 In the event of the death of an optionee while in service or in the
post-termination period described in Section 8, each option theretofore granted
to him or her shall be exercisable until the earlier of:

 

  (a) the expiry of the period within which the option may be exercised after
such death, which period may be up to one year after such death and is to be
specified in his or her option agreement, and

 

  (b) the Option Expiry Date;

provided, however, that the option is only exercisable in such event:

 

  (c) by the person or persons to whom the optionee’s rights under the option
shall pass by the optionee’s will or by the laws of descent and distribution,
and

 

  (d) to the extent that the option has vested and not been exercised prior to
the Optionee’s death.

 

10. LOANS TO EMPLOYEES

 

10.1 An interest free loan will be made available to optionees who are employees
of the Corporation or any of its subsidiaries at the time the loan is made, the
proceeds of which loan may only be used directly for the exercise of options
granted under the Plan to the optionee.

 

6



--------------------------------------------------------------------------------

The optionee shall pledge the subject shares as security for timely repayment of
the loan and the Corporation’s sole recourse for repayment and recovery of the
loan shall be against the pledged shares. Until the loan is repaid, the pledged
shares will be held by a trustee designated by the Corporation. The term of the
loan shall be five years from the date of the loan, provided that the due date
for the loan shall not in any event extend beyond that date which is ten years
from the date of grant of the particular option, and, provided further, that the
loan shall be repaid within 30 days of the earlier of the date upon which the
optionee ceases to be an employee of the Corporation or any of its subsidiaries
for any reason (other than death), or the date upon which the optionee receives
notice from the Corporation or any of its subsidiaries of the termination of his
or her employment. If the option has not been exercised by the optionee prior to
his or her death, the loan provisions shall not be available for the exercise of
the option pursuant to Section 9 hereof after his or her death.

 

11. INTENTIONALLY OMITTED

 

12. OPTION AGREEMENT

 

12.1 Upon the grant of an option to an optionee, the Corporation and the
optionee shall enter into an option agreement setting out the number of optioned
Shares granted to the optionee and incorporating the terms and conditions of the
Plan and any other requirements of regulatory bodies having jurisdiction over
the securities of the Corporation and such other terms and conditions as the
Independent Committee may determine are necessary or appropriate, subject to the
Plan’s terms.

 

13. ADJUSTMENT IN SHARES SUBJECT TO THE PLAN

 

13.1 The option exercise price and the number of Shares to be purchased by an
optionee upon the exercise of an option will be adjusted, with respect to the
then unexercised portion thereof, by the Independent Committee from time to time
(on the basis of such advice as the Independent Committee considers appropriate,
including, if considered appropriate by the Independent Committee, a certificate
of auditors of the Corporation) in the event and in accordance with the
provisions and rules set out in this Section 13. Any dispute that arises at any
time with respect to any adjustment pursuant to such provisions and rules will
be conclusively determined by the Independent Committee, and any such
determination will be binding on the Corporation, the optionee and all other
affected parties.

 

  (a) In the event that a dividend is declared upon the Shares payable in Shares
(other than in lieu of dividends paid in the ordinary course), the number of
Shares then subject to any option shall be adjusted by adding to each such Share
the number of Shares which would be distributable thereon if such Share had been
outstanding on the date fixed for determining shareholders entitled to receive
such stock dividend.

 

7



--------------------------------------------------------------------------------

  (b) In the event that the outstanding Shares are changed into or exchanged for
a different number or kind of Shares or other securities of the Corporation or
of another corporation, whether through an arrangement, amalgamation or other
similar procedure or otherwise, or a share recapitalization, subdivision or
consolidation, then there shall be substituted for each Share subject to any
option the number and kind of Shares or other securities of the Corporation or
another corporation into which each outstanding Share shall be so changed or for
which each such Share shall be exchanged.

 

  (c) In the event that there is any change, other than as specified above in
this Section 13, in the number or kind of outstanding Shares or of any
securities into which such Shares shall have been changed or for which they
shall have been exchanged, then, if the Independent Committee, in its sole
discretion, determines that such change equitably requires an adjustment to be
made in the number or kind of Shares, such adjustment shall be made by the
Independent Committee and be effective and binding for all purposes.

 

  (d) In the event that the Corporation distributes by way of a dividend, or
otherwise, to all or substantially all holders of Shares, property, evidences of
indebtedness or shares or other securities of the Corporation (other than
Shares) or rights, options or warrants to acquire Shares or securities
convertible into or exchangeable for Shares or other securities or property of
the Corporation, other than as a dividend in the ordinary course, then, if the
Independent Committee, in its sole discretion, determines that such action
equitably requires an adjustment in the option exercise price or number of
Shares subject to any option, or both, such adjustment shall be made by the
Independent Committee and shall be effective and binding for all purposes.

 

13.2 In the case of any such substitution or adjustment as provided for in this
Section 13, the exercise price in respect of each option for each Share covered
thereby prior to such substitution or adjustment will be proportionately and
appropriately varied, such variation shall generally require that the number of
Shares or securities covered by the option after the relevant event multiplied
by the varied option exercise price be equal to the number of Shares covered by
the option prior to the relevant event multiplied by the original option
exercise price.

 

13.3 No adjustment or substitution provided for in this Section 13 shall require
the Corporation to issue a fractional share in respect of any option. Fractional
shares shall be eliminated.

 

13.4 The grant of an option shall not affect in any way the right or power of
the Corporation to effect adjustments, reclassifications, reorganizations,
arrangements or changes of its capital or business structure, or to amalgamate,
merge, consolidate, dissolve or liquidate, or to sell or transfer all or any
part of its business or assets.

 

8



--------------------------------------------------------------------------------

14. TRANSFERABILITY

 

14.1 All benefits, rights and options accruing to any optionee in accordance
with the terms and conditions of the Plan shall not be assignable other than as
specifically provided in Section 9 in the event of the death of the optionee.
During the lifetime of an optionee, all benefits, rights and options shall not
be transferable and may only be exercised by the optionee.

 

15. EMPLOYMENT

 

15.1 Nothing contained in the Plan shall confer upon any optionee any right with
respect to employment or continuance of employment with, or the provision of
services to, the Corporation or any of its subsidiaries, or interfere in any way
with the right of the Corporation or any of its subsidiaries to terminate the
optionee’s employment or services at any time. Participation in the Plan by an
optionee is voluntary.

 

16. RECORD KEEPING

 

16.1 The Corporation shall maintain a register in which shall be recorded:

 

  (a) the name and address of each optionee; and

 

  (b) the number of Shares subject to an option granted to an optionee and the
number of Shares subject to the option remaining outstanding.

 

17. SECURITIES REGULATION AND TAX WITHHOLDING

 

17.1 Where the Independent Committee determines it is necessary or desirable to
effect exemption from registration or distribution of the Shares under
securities laws applicable to the securities of the Corporation, an optionee
shall be required, upon the acquisition of any Shares pursuant to the Plan, to
acquire the Shares with investment intent (i.e., for investment purposes) and
not with a view to their distribution, and to present to the Independent
Committee an undertaking to that effect in a form acceptable to the Independent
Committee. The Board of Directors and the Independent Committee may take such
other action or require such other action or agreement by such optionee as may
from time to time be necessary to comply with applicable securities laws. This
provision shall in no way obligate the Corporation to undertake the registration
or qualification of any options or the Shares under any securities laws
applicable to the securities of the Corporation.

 

17.2 The Board of Directors and the Corporation may take all such measures as
they deem appropriate to ensure that the Corporation’s obligations under the
withholding provisions under income and tax laws applicable to the Corporation
and other provisions of applicable laws are satisfied with respect to the
issuance of Shares pursuant to the Plan or the grant or exercise of options
under the Plan, including retention of Shares that would otherwise be issued to
the optionee or requiring the optionee to fund the amount required to be
withheld.

 

9



--------------------------------------------------------------------------------

17.3 Issuance, transfer or delivery of certificates for Shares purchased
pursuant to the Plan may be delayed, at the discretion of the Independent
Committee, until the Independent Committee is satisfied that the applicable
requirement of securities and income tax laws have been met.

 

18. AMENDMENT AND TERMINATION

 

18.1 The Board of Directors reserves the right to amend or to terminate the Plan
at any time if and when it is advisable in the absolute discretion of the Board
of Directors; provided, however, that no such amendment or termination shall
adversely affect any outstanding options granted under the Plan without the
consent of the optionee. Furthermore, to the extent any amendment would require
shareholder approval under Code section 162(m), such amendment shall be
effective upon the required approval of the shareholders of the Corporation. Any
amendment to the Plan shall also be subject to any necessary approvals of any
stock exchange or regulatory body having jurisdiction over the securities of the
Corporation and, where applicable, shareholders approval.

 

18.2 Subject to regulatory approval, where applicable, the Independent Committee
may waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, any option theretofore granted, prospectively
or retroactively; provided, however, that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
impair the rights of any optionee or any holder or beneficiary of any option
theretofore granted shall not to that extent be effective without the consent of
the affected optionee, holder or beneficiary.

 

19. NO REPRESENTATION OR WARRANTY

 

19.1 The Corporation makes no representation or warranty as to the future market
value of any Shares issued in accordance with the provisions of the Plan.

 

20. NECESSARY APPROVALS

 

20.1 The obligation of the Corporation to issue and to deliver any Shares in
accordance with the Plan is subject to any necessary or desirable approval of
any regulatory authority having jurisdiction over the securities of the
Corporation. If any Shares cannot be issued to any optionee for whatever reason,
the obligation of the Corporation to issue such Shares shall terminate and any
option exercise price paid to the Corporation shall be returned to the optionee.

 

21. GENERAL PROVISIONS

 

21.1 Nothing contained in the Plan shall prevent the Corporation or any
subsidiary thereof from adopting or continuing in effect other compensation
arrangements, which may, but need not, provide for the grant of options (subject
to shareholder approval if such approval is required), and such arrangements may
be either generally applicable or applicable only in specific cases.

 

10



--------------------------------------------------------------------------------

21.2 The validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan and any option agreement shall be determined in
accordance with the laws of the State of New York.

 

21.3 If any provision of the Plan or any option is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any person or
option, or would disqualify the Plan or any option under any law deemed
applicable by the Independent Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Independent Committee,
materially altering the intent of the Plan or the option, such provision shall
be stricken as to such jurisdiction, person or option and the remainder of the
Plan and any such option shall remain in full force and effect.

 

21.4 Neither the Plan nor any option shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Corporation or any subsidiary thereof and an optionee or any other person.

 

21.5 Headings are given to the Sections of the Plan solely as a convenience to
facilitate reference. Such headings shall not be deemed in any way material or
relevant to the construction or interpretation of the Plan or any provision
thereof.

 

22. TERM OF THE PLAN

 

22.1 The Plan shall be effective as of the date of its approval by the
shareholders of the Corporation, subject to receipt of all necessary regulatory
approvals.

 

22.2 No option shall be granted under the Plan after April 8, 2014. Unless
otherwise expressly provided in the Plan or in an applicable option agreement,
any option granted hereunder may, and the authority of the Board of Directors or
the Independent Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such option or to waive any conditions or rights under any such
option shall, continue after April 8, 2014.

 

11